Title: From John Adams to Thomas Clark, 25 January 1814
From: Adams, John
To: Clark, Thomas



Sir
Quincy January 25th 1814

I thank you for your polite and obliging letter of the 17th and for the Copy in two volumes of the Naval History of the United States and for the several Copies of your Proposals for publishing A History of the United States. The plan is ample and judicious, and I wish you every encouragement in the execution of it. Mr. Trumbull of Connecticut has published a general history of this Country. I have not seen it since it was printed. It is probably familiar to you I am so ill at at present that I cannot enlarge; Your proposals shall be distributed to the best of my judgment. I have given one to the modest gentleman who would not allow his name to appear, and told him at the Same time. Contemptu Famæ, Fama augetur. Farewell
John Adams